       Case 5:20-cv-00042-TKW-EMT Document 29 Filed 02/02/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION
SHELIA RENE VANN,
        Plaintiff,
v.                                                     Case No. 5:20cv42-TKW-EMT
ANDREW SAUL,
     Defendant.
_____________________/
                                        ORDER

        Upon    due     consideration   of     the   magistrate   judge’s   Report   and

Recommendation (Doc. 28), it is ORDERED that:

     1. Defendant’s unopposed motion for entry of judgment (Doc. 27), is

        GRANTED.

     2. The Clerk shall enter judgment in favor of Plaintiff stating: “The

        Commissioner’s decision is REVERSED pursuant to sentence four of 42

        U.S.C. §405(g), and this case is REMANDED for further administrative

        proceedings.”

     3. The Clerk shall close the case file.

        DONE and ORDERED this 2nd day of February, 2021.

                                    T. Kent Wetherell, II
                                   T. KENT WETHERELL, II
                                   UNITED STATES DISTRICT JUDGE
